Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-14 are allowed.
The following is an examiner’s statement for reason of allowance:

	The amendments made to the claims filed 2/10/2021 have overcome all of the claim objections and 112(b) rejections previously set forth - those 112(b) rejections and claim objections have been withdrawn accordingly. 
Regarding independent Claim 1: The known prior art fails to anticipate or render obvious the flexible lance as is now claimed in Claim 1. Claim 1 now specifies “wherein at least a peripheral region of the flexible lance, extending in the longitudinal direction, is formed only by the first strip or the second strip, and wherein the first strip and the second strip have dissimilar widths, a width being defined perpendicularly to the longitudinal direction”. As is provided in the specification of the instant application, “the flexural strength, the stability, and the flexibility of the flexible lance can be influenced in a simple manner in terms of construction solely on account of the variation of the width of the strips and thus of the size of the peripheral region” - thus the new “dissimilar widths” limitation of Claim 1 is considered to have criticality within the claim. As can be observed in at least Figs. 1, 2 and 5 of the Dippel reference (EP 1124092 A2) that was previously relied upon in the 103 rejection for Claim 1, each of the first strip and the second strip have the same width (b) and both collectively form the peripheral region of the lance. The similar width allows the holes in each strip to line up such that drive means will be able to access the holes through both strips simultaneously. Thus, Dippel does not anticipate Claim 1 only by the first strip or the second strip as is now claimed since doing so would have prevented the holes from lining up in each strip. Therefore, independent Claim 1 is now considered to be allowable over the Dippel reference in addition to all other known prior art. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/18/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762